Citation Nr: 1338126	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for PTSD.  

In September 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD is the result of an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for PTSD as it was incurred due to combat experiences in the Republic of Vietnam.  Specifically, the Veteran reported exposure to several traumatic events during service, including death and injury to other soldiers and the death of a close friend in August 1970, a month after the Veteran's arrival in Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2013).

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  The record clearly demonstrates a current disability as the Veteran was diagnosed with PTSD during a private psychiatric evaluation in August 2008.  The medical evidence also establishes a link between the Veteran's symptoms and his reported in-service stressor.  The Veteran's diagnosis of PTSD at the August 2008 psychiatric examination was based on his reports of trauma related to service in Vietnam, including the death of a friend.  Although the private examiner did not explicitly identify a single stressor that served as the basis for the diagnosis of PTSD (the examination report states "stressor related to being in a war zone), the Veteran's only reported stressors during the examination were seeing dead bodies and the death of his friend.  Resolving any doubt in favor of the Veteran, the Board finds that a link between his PTSD and reported in-service stressors is demonstrated.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether a veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2012); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In this case, the Veteran contends that he participated in combat with the enemy.  In the July 2009 notice of disagreement, he reported his base in Vietnam came under enemy attack on multiple occasions.  However, the record does not contain any supportive evidence establishing the Veteran's participation in combat.  Personnel records do not include any military citations indicative of combat and the Veteran's DD-214 shows that his military occupational specialty was a unit supply specialist.  The claims file also does not indicate than any development was completed to determine whether the Veteran's unit was engaged in combat activities.

Although the record does not confirm that the Veteran engaged in combat with the enemy, the stressors reported by the Veteran and linked to his PTSD are of the non-combat variety.  The Veteran contends that his PTSD is due to the death of his close friend in Vietnam.  If the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's reported non-combat stressor in this case is related to the death of his friend, L. M..  The Veteran stated that his friend was killed in August 1970, one month after the Veteran's arrival in Vietnam, when they were both serving in Quang Tri.  In support of his claim, the Veteran submitted information from the Vietnam Veterans Memorial Wall internet page verifying that L. M. was killed on August 8, 1970 in Quang Tri and his body was recovered.  Although the record also contains information developed by the RO indicating that the Veteran's friend was in Tay Ninh at the time of his death, records from L. M.'s home state of West Virginia confirm the date of his death as August 8, 1970 and that his remains were recovered.  The Board will therefore resolve any doubt in the Veteran's favor and find that the claims file contains corroborative evidence verifying the Veteran's reported stressor; i.e. the death of his friend, L. M..  As all the elements necessary for service connection for PTSD are present, the claim is granted.  

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


